PER CURIAM.
Upon examination of the pleadings and the text of the order appealed, we conclude that the lower court did not commit reversible error in its declaration concerning the structure proposed to be built on appellant’s lot in Glenwood Hammock. We conclude, however, on the cross-appeal, that appellees were the prevailing parties below and that the trial court erred in failing to award attorneys’ fees and costs to appellees. Accordingly, we reverse the portion of the appealed judgment denying fees and remand for the lower court to determine a reasonable fee and costs.
AFFIRMED in part; REVERSED in part.
HARRIS, J., and JOHNSON, C.T., Associate Judge, concur.
GRIFFIN, J., concurring in part; dissenting in part, with opinion.